Title: From Benjamin Franklin to the Earl of Shelburne, 18 April 1782
From: Franklin, Benjamin
To: Shelburne, William Petty, Earl of


My Lord,
Passy Apl. 18. 1782.
I have received the Letter your Lordship did me the honour of writing to me the 6th. Instant. I congratulate you on your new Appointment to the honourable & important Office you formerly filled so worthily; an Office which must be so far pleasing to you as it affords you more Opportunities of doing Good, and of serving your Country essentially in its great Concerns.— I have conversed a good deal with Mr Oswald, & am much pleased with him. He appears to me a Wise & honest Man. I acquainted him that I was commission’d with others to treat of and conclude a Peace. That full Powers were given us for that purpose, and that the Congress promised in good Faith to ratify, confirm, & cause to be faithfully observed the Treaty we should make; but that we could not treat separately from France; and I proposed introducing him to M. le Comte de Vergennes, to whom I communicated your Lordship’s Letter containing Mr. Oswald’s Character, as a Foundation for the Interview. He will acquaint you that the Assurance he gave of his Britannic Majesty’s good Dispositions towards Peace, was well received, and assurances returned of the same good Dispositions in his most Christian Majesty.— With regard to Circumstances relative to a Treaty, M. de Vergennes observed, that the Kings Engagements were such as that he could not treat without the Concurrence of his Allies; that the Treaty should therefore be for a general not a partial Peace; that if the Parties were disposed to finish the War speedily by themselves, it would perhaps be best to treat at Paris, as an Ambassador from Spain was already there, and the Commissioners from America might easily and soon be assembled there. Or if they chose to make use of the proposed Mediation, they might treat at Vienna: But that the King was so truly willing to put a speedy End to the War; that he would agree to any Place the King of England should think proper. I leave the rest of the Conversation to be related to your Lordship by Mr. Oswald; and that he might do it more easily and fully than he could by Letter, I was of Opinion with him that it would be best he should return immediately and do it vivâ voce. Being myself but one of the four Persons now in Europe, commission’d by the Congress to treat of Peace, I can make no Proposition of much Importance without them; I can only express my Wish, that if Mr Oswald returns hither, he may bring with him the Agreement of your Court to treat for a General Peace, and the Proposal of Place and Time; that I may immediately write to Messrs. Adams, Lawrens & Jay. I suppose that in this Case your Lordship will think it proper to have Mr Lawrens discharged from the Engagements he enter’d into when he was admitted to bail. I desire no other Channel of Communication between us than that of Mr Oswald, which I think your Lordship has chosen with much Judgment. He will be Witness of my acting with all the Simplicity & Good Faith which you do me the honour to expect from me; and if he is enabled when he returns hither to communicate more fully your Lordships Mind on the Principal Points to be settled, I think it may contribute much to expedite the blessed Work our Hearts are engaged in.
By the Act of Parliament relative to American Prisoners, I see the King is empower’d to exchange them. I hope those you have in England & Ireland may be sent home soon to their Country in Flag’s of Truce, and exchanged for an equal Number of your People: Permit me to add, that I think some Kindness mix’d in such a Transaction would have good Effects in America. Those poor unfortunate People have been long absent from their Families & Friends, & rather hardly treated.
With great & sincere Respect, I have the honour to be, My Lord, Your Lordship’s most obedient and most humble Servant
B Franklin
Rt. Honourable Earl of Shelburne
 
Endorsed: No. 2 18 April 1782 Dr. Franklin
